Voto disidente emitido por la
Juez Asociada Señora Rodrí-guez Rodríguez,
al que se une la Jueza Asociada Señora Fiol Matta.
Disiento porque es mi criterio que el foro intermedio no erró al resolver que, en el presente caso, se configuró una aceptación tácita en relación con el precio cotizado. No pro-cedía, por lo tanto, revocar la sentencia recurrida.
*65I
Dañosa Caribbean, Inc.(1) (Dañosa) presentó una de-manda sobre cobro de dinero contra Santiago Metal Manufacturing, Corp. (Santiago Metal). Reclamó de este último $110,339.85 y argüyó que era acreedora de ese pago por haber realizado irnos trabajos en el Coliseo de San Sebas-tián (Coliseo). Posteriormente, Santiago Metal consignó ciertas sumas de dinero para satisfacer el pago correspon-diente a parte de los trabajos que Dañosa realizó. Así, la controversia pendiente ante el Tribunal de Primera Ins-tancia se redujo a determinar el pago del cual era acree-dora Dañosa por la instalación de un plafón en el períme-tro exterior del Coliseo. No estuvo en controversia que Dañosa realizó los trabajos en cuestión. Las partes, sin embargo, no lograron acordar la suma adeudada. Específica-mente, Dañosa reclamó que Santiago Metal le adeudaba $63,680. A continuación exponemos los hechos relaciona-dos con esa reclamación y con la controversia traída ante la consideración de este Tribunal.
En el 2001 Dañosa fue contratada por Santiago Metal, para el techado del Coliseo, por el precio de $145,774. Pos-teriormente, Santiago Metal preparó para Vissepó & Diez Construction Corp. (Vissepó & Diez), contratista general del proyecto, una cotización referente a la instalación del “so-ffit”(2) en todo el perímetro de la parte exterior de las venta-nas del Coliseo. La cotización preparada por Santiago Metal para Vissepó & Diez indicaba que la instalación del “soffit”, empleando el mismo “standing seam” utilizado para el te-chado del edificio, costaría $29,464. Dicha cotización fue preparada el 9 de agosto de 2002.
Sobre la preparación de esa cotización, testificó ante el *66Tribunal de Primera Instancia el Sr. Luis Armando Santiago, quien estaba a cargo de administrar la fase de diseño y obras por Santiago Metal. Según especificó el foro prima-rio en su sentencia, de ese testimonio, el cual le mereció entera credibilidad, surgió que el Sr. Luis Armando Santiago cotizó la suma de $29,464 para la instalación del “so-ffit”, porque entendió que el trabajo era “más simple”. Para calcular el precio cotizado, éste consideró que el costo total de los trabajos realizados en el techo, cuya área era de 15,191 pies cuadrados, ascendió a $145,774, mientras que el trabajo en el “soffit” cubriría un área aproximada de 2,000 pies cuadrados. El Sr. Luis Armando Santiago preparó esa cotización con el objetivo de someterla para la aprobación de Vissepó & Diez, pues este último le presionaba para evitar las penalidades que implicaría una demora en completar la obra.
Luego de que se envió la referida cotización, Dañosa pre-paró, a petición de Santiago Metal, una cotización sobre la instalación del “soffit” en el proyecto de referencia. Mediante carta de 25 de octubre de 2002, Dañosa le comunicó a Santiago Metal que el precio por el “[s]uplido e instalación del ‘soffit’ cubierto en planchas metálicas color cobre” era $63,680. Apéndice del Recurso de certiorari, pág. 67. Ade-más, en esa carta, Dañosa le informó a Santiago Metal en esa carta que en relación con el trabajo adicional cotizado, el próximo día —sábado 26 de octubre— comenzaría los traba-jos de la muestra “para la aprobación del dueño”, según le había sido requerido. Le indicó también que esperaría su ulterior comunicación y aprobación para continuar con el cambio y que, de surgir cualquier duda, se comunicara a sus oficinas inmediatamente. El foro primario determinó que cuando Dañosa envío esa carta, ya había iniciado los traba-jos del “soffit” y que subcontrató la mano de obra para eso.
Por otra parte, el Tribunal de Primera Instancia esta-bleció que, tras dicha comunicación, Santiago Metal le en-*67vió una carta a Dañosa el 1 de noviembre de 2002, en la cual aludió a una conversación telefónica relacionada con los trabajos del “soffit”. En esa carta, el Sr. Luis Armando Santiago se limitó a indicar a la Sra. Lee Rivera, represen-tante de Dañosa, lo siguiente:
Según conversación telefónica [,] le confirmo la misma, en re-lación a los trabajos adicionales de cubrir la parte inferior del alero con el mismo material de techo. De tener algún inconve-niente o rechazo por parte del diseñador en cuanto a este tra-bajo se refiere, será nuestra responsabilidad los costos que conlleve modificarla.
Sin nada más al respecto, quedo de usted.
Luis A. Santiago
Apéndice del Recurso de certiorari, pág. 68.
El Tribunal de Primera Instancia determinó que la prueba relativa al contenido de la conversación telefónica, a la cual se alude en dicha carta, fue conflictiva y, por lo tanto, quedó en duda si en efecto Santiago Metal aprobó el precio según cotizado por Dañosa. No obstante, dicho foro entendió probado que el interés común de Santiago Metal y Dañosa era concluir la obra a tiempo. A finales de noviem-bre de 2002 ya se habían concluido los trabajos del “soffit”.
Meses después, Santiago Metal envió a Dañosa un do-cumento, de 3 de abril de 2003, identificado como “Change Order #2”. El documento incluía la cifra de $63,680 como el costo por la ejecución de los trabajos adicionales en el “soffit”. No obstante, ese documento sólo contaba con la firma de la Sra. Lee Rivera, representante de Dañosa, y advertía que sólo sería válido si estaba suscrito por ambas partes.
Posteriormente, Santiago Metal envió a Dañosa un do-cumento adicional, de 23 de abril de 2003, también identi-ficado como “Change Order #2” y referente a los mismos trabajos de la instalación del “soffit”. Ahora bien, este do-cumento incluía un precio total de $29,047.10, y sólo es-taba firmado por el Sr. Milton Santiago, representante de *68Santiago Metal. Al igual que el documento anterior, éste expresamente requería la firma de ambas partes contra-tantes para su validez.
El Tribunal de Primera Instancia expuso que ninguno de los documentos preparados por Santiago Metal, e iden-tificados como “Change Order #2”, contaban con la firma de ambas partes contratantes y que, por lo tanto, ninguno era vinculante para éstas. Además, ese foro razonó que Da-ñosa inició los trabajos antes de que se prestara el consen-timiento necesario, incluso antes de haber sometido su co-tización, por lo que asumió el riesgo de que ésta fuese rechazada. Expuso que Santiago Metal también asumió un riesgo al haber enviado una orden de cambio con un precio erróneo y, luego, haber intentado subsanar ese error con un nuevo documento de orden de cambio, sin que lograra obtener la confirmación de Dañosa para esa reducción. Así, el foro primario determinó que, en el afán por terminar la obra a tiempo, ambas partes asumieron riesgos.
Concluyó que, en ausencia de una obligación vinculante, Dañosa no podía exigirle a Santiago Metal que pagara más del doble del precio que este último recibió del contratista general. El tribunal entendió que Santiago Metal, me-diante el testimonio del Sr. Luis Armando Santiago, justi-ficó los cómputos realizados para su cotización y que, por el contrario, Dañosa no ofreció una explicación razonable para justificar el precio reclamado. Resolvió que, al amparo de la doctrina de enriquecimiento injusto, procedía que Santiago Metal le pagara a Dañosa una suma igual al pago que recibió, es decir, $29,498.60.
De otra parte, determinó que Dañosa actuó temeraria-mente por mantenerse en su posición de reclamar los $63,680, a pesar de la ausencia de un acuerdo vinculante al respecto. Dañosa acudió ante el Tribunal de Apelaciones y adujo, en síntesis, que el Tribunal de Primera Instancia erró al resolver que no existió una obligación vinculante para las obras del “soffit”, al aplicar en su contra la doc-*69trina de actos propios y al determinar que fue temerario en el curso de los procesos. Dañosa argumentó que, a pesar de conocer el precio de la cotización, Santiago Metal permitió que iniciara y concluyera los trabajos adicionales sin cues-tionar el precio cotizado y que, por lo tanto, aceptó tácita-mente la cotización. El foro intermedio acogió el argu-mento esbozado por Dañosa a los efectos de que Santiago Metal consintió al menos tácitamente a la ejecución de la obra según fue ofrecida y cotizada. Consecuentemente, re-vocó la sentencia apelada e impuso a Santiago Metal el pago de $63,680. Además, revocó la determinación del foro primario de que Dañosa actuó de forma temeraria.
Inconforme, Santiago Metal acudió ante este Foro me-diante recurso de certiorari. Argumenta que el foro inter-medio erró al resolver que hubo un contrato válido entre las partes y descartar así la aplicación de la doctrina de enriquecimiento injusto. Indica, además, que al resolver lo anterior, el Tribunal de Apelaciones intervino indebida-mente con la apreciación de la prueba del Tribunal de Pri-mera Instancia. Arguye que, en ausencia de un precio con-venido, no existía un contrato entre las partes, por lo que el Tribunal de Primera Instancia aplicó adecuadamente la doctrina de enriquecimiento injusto.
Por su parte, Dañosa argumenta que realizó los trabajos del “soffit” creyendo que su cotización fue aceptada, ya que Santiago Metal no le cuestionó el precio cotizado. Así, su-giere que Santiago Metal aceptó tácitamente el precio de $63,680 mediante su “silencio” y la ausencia de objeción al respecto.
Tras examinar los hechos que originaron esta controver-sia, es mi criterio que el foro intermedio no erró al resolver que Santiago Metal aceptó, al menos tácitamente, el precio cotizado por Dañosa. Por lo tanto, no estoy conforme con devolver el caso al foro primario para que éste adjudique si las partes convinieron un precio en relación con la orden de cambio. Antes de exponer los fundamentos para ello, es-*70timo pertinente distinguir entre el requisito de precio cierto en un contrato de ejecución de obra perfeccionado por aplicación del Art. 1434 del Código Civil, infra, y los elementos necesarios para que se configure una novación modificativa en virtud del Art. 1485 del Código Civil, infra. Particularmente, la controversia ante nuestra atención versa sobre el aumento en precio al que tiene derecho el contratista, en el contexto de una novación modificativa al amparo de este último artículo. Veamos.
II
A. El Art. 1434 del Código Civil, 31 L.P.R.A. sec. 4013, establece que mediante un contrato de ejecución de obra, una parte se obliga a ejecutar una obra a cambio de un precio cierto.(3) Así, en este contrato en particular, a cam-bio de la contraprestación denominada precio cierto, una parte se compromete a un resultado: la obra realizada. M. Albaladejo, Derecho Civil: Derecho de Obligaciones, 8va ed., Barcelona, Ed. Bosch, 1989, T. II, Vol. II, pág. 299. Tales prestaciones conforman el objeto contractual.
En relación con la prestación denominada precio cierto, Albaladejo explica que “[e]l precio unas veces se determina concretamente en el propio contrato ..., pero otras no se expresa”. Albaladejo, op. cit., pág. 301. En caso de que el precio no se establezca concretamente, aún el contrato sería *71válido “con tal de que el precio pueda ser fijado por uso o costumbre, por tarifas adecuadas, por tasación pericial, etc.”. Íd. Para Albaladejo, la doctrina jurisprudencial que avala la fijación del precio por parte de los tribunales, puede sustentarse bajo el razonamiento de que las partes adopta-ron implícitamente “el precio usual para el tipo de obra o servicio que sea, o acordaron aceptar el que resultase ser el corriente o el de la tarifa o el de tasación, etc. ...”. íd., pág. 303. Véase, además, J.A. Cuevas Segarra y A. Román Gar-cía, Los Contratos Especiales (Puerto Rico y España), San Juan, Pubs. JTS, 1998, pág. 186.
Por su parte, Antonio García Conesa discute que el factor de precio cierto en el contrato de ejecución de obra debe determinarse por la autonomía y el acuerdo de las partes contratantes. A. García Conesa, Derecho de la Construcción, Barcelona, Ed. Bosch, 1996, págs. 179-180. De ordinario, en dichos contratos, el precio se fija ab initio. Íd., pág. 181. Particularmente, en la modalidad del contrato de ajuste al-zado, “la propia idiosincrasia del convenio impone, como condictio sine qua non, su absoluta certeza en el mismo mo-mento de la perfección, de modo que, sin precio definitivo, cerrado e invariable, no existirá ajuste alzado”. Íd. Ahora bien, expone García Conesa que en los demás tipos del con-trato de ejecución de obra existe una tolerancia mayor, cris-talizada en el hecho de que “puede no haber precio inicial, sin que de ello se derive la inexistencia o nulidad del acuerdo, porque su importe, antes o después, terminará por concretarse”. Íd.
La discusión que antecede sugiere que un contrato de ejecución de obra puede ser válido aún en ausencia de pre-cio concretamente establecido. Aunque tal afirmación puede ser objeto de gran debate, la controversia ante nues-tra consideración no requiere resolver si puede existir un contrato de ejecución de obra en ausencia de un precio con-cretamente establecido, ni mucho menos adoptar una posi-ción sobre tal aspecto.
*72Los hechos del caso ante nuestra consideración no ver-san sobre si se perfeccionó un contrato de ejecución de obra entre Dañosa y Santiago Metal, dependiendo de si éstos concretizaron un precio. No está en controversia que entre Dañosa y Santiago Metal se perfeccionó un contrato de eje-cución de obra, cuando el primero se comprometió a ejecu-tar el techado del Coliseo por el precio de $145,774.
La controversia se circunscribe, más bien, a resolver si las partes convinieron una novación modificativa, al am-paro del Art. 1485 del Código Civil, infra, en virtud de la cual Dañosa tiene derecho a reclamar un aumento del pre-cio acordado en el contrato original. De haberse configu-rado tal novación, entonces debía dilucidarse el aumento el precio al cual Dañosa tendría derecho en virtud del citado artículo. Así, lo adecuado es examinar los requisitos para la aplicación del referido Art. 1485 del Código Civil, así como el alcance del aumento en precio que éste permite.
B. Una vez perfeccionado un contrato de ejecución de obra por ajuste alzado, aplica el principio de invariabilidad del precio prescrito en el Art. 1485 del Código Civil, 31 L.P.R.A. sec. 4126. Este artículo dispone que el contratista que se encarga de ejecutar una obra por un ajuste alzado no puede “pedir aumento de precio aunque se haya aumen-tado el de los jornaleros o materiales [salvo que] se haya hecho algún cambio en el plano que produzca aumento de obra, siempre que hubiese dado [la] autorización el propietario”. íd. Así, el citado artículo establece una excep-ción al principio de invariabilidad del precio, que opera en un contrato de ejecución de obra por ajuste alzado, si se ha obtenido “el consentimiento del dueño” para un “cambio de plano” que produzca, a su vez, un “aumento de obra”. F. Lucas Fernández, De las obras por ajuste o precio alzado, en M. Albaladejo, Comentarios al Código Civil y compila-ciones forales, Madrid, Ed. Rev. Der. Privado, 1986, T. XX, Vol. II, págs. 392-393.
*73Esta excepción al principio de invariabilidad de precio requiere primeramente de un cambio de plano. Francisco Lucas Fernández explica que el elemento de cambio en el plano debe entenderse “en sentido amplio como una alte-ración —variación— cambio o modificación del proyecto te-nido en cuenta para la fijación del precio originario”. íd., pág. 393. Véase, además, García Conesa, op. cit., pág. 202. El cambio de plano debe implicar, a su vez, un aumento en la obra, el cual constituye “una realidad física que consiste en la diferencia de cuerpo de construcción, que existirá a favor de la edificación terminada sobre la convenida al ce-lebrar el contrato García Conesa, op. cit., pág. 205.
De otra parte, en cuanto al elemento del consentimiento del comitente, se interpreta que éste puede prestarse ver-balmente o por escrito e, incluso, de forma tácita. Lucas Fernández, op. cit., pág. 397. Véase, además, García Co-nesa, op. cit., pág. 203. Aunque este consentimiento nor-malmente se manifiesta previo al inicio de la ejecución del aumento —en cuyo caso reviste la forma de “autoriza-ción”— puede prestarse con posterioridad a su ejecución en la forma de “aprobación”. Lucas Fernández, op. cit., pág. 396. Véase, además, García Conesa, op. cit., pág. 203.
En suma, para que aplique la excepción prescrita en el Art. 1485 del Código Civil, supra, deben coexistir los hechos siguientes: (a) cambio de plano; (b) consentimiento del comi-tente, y (c) aumento en la obra. Si se satisfacen los requisi-tos antes mencionados, entonces el contratista puede recla-mar un aumento de precio en relación con el contrato original de ejecución de obra. Tal variación, según explica Francisco Lucas Fernández, es interpretada, en general, “como [una] simple modificación de la obligación [original] sin extinguirla ...”. Lucas Fernández, op. cit., págs. 400-401.
De lo anterior podemos colegir que, luego de que se per-fecciona un contrato de ejecución de obra por ajuste alzado, podría configurarse una novación modificativa si las partes *74contratantes acuerdan un cambio en el plano, aunque el precio que implica tal variación no se haya concretizado inicialmente. Véase Zequeira v. CRUV, 83 D.P.R. 878 (1961). El cumplimiento con los tres requisitos antes men-cionados es suficiente para que se configure una novación modificativa en relación con el contrato de ejecución de obra original y para que, como consecuencia de ello, el con-tratista tenga derecho a reclamar un incremento en el precio. íd. Véase, además, García Conesa, op. cit, pág. 201. La consecuencia jurídica de lo anterior sería una variación en el precio inicialmente fijado, configurándose una nueva contraprestación total que deberá satisfacer el comitente. García Conesa, op. cit., pág. 184. Como tal obligación surge de una novación modificativa, amparada en el Art. 1485 del Código Civil, resulta innecesario acudir a la doctrina de enriquecimiento injusto, como fuente obligacional, para de-terminar el incremento en precio al que tiene derecho el contratista.
El problema central consiste en interpretar el Art. 1485 del Código Civil para determinar el aumento en precio al cual se tiene derecho en virtud de éste. Al respecto, García Conesa expone que el aumento en precio al que tiene dere-cho el contratista será el convenido por las partes “en el compromiso original o, en su defecto, en otro posterior, y su abono le corresponderá, en defecto de acuerdo, al comi-tente, siempre que preste su consentimiento”. García Co-nesa, op. cit., págs. 209-210.
Al examinar si el aumento en precio quedó establecido por convenio entre las partes, cabría incluso considerar la posibilidad de que el comitente consienta tácitamente al precio propuesto por el contratista. Sobre el consenti-miento tácito, en Teachers Annuity v. Soc. de Gananciales, 115 D.P.R. 277, 290 (1984), expusimos que éste es producto de “la conducta de la persona y no [de] las palabras que utilice”, cuando tal conducta y los hechos acaecidos revelan “inequívocamente la voluntad de consentir”. Debe pues *75evaluarse si, a la luz de las circunstancias del caso, tales hechos pueden ser compatibles con otra voluntad. íd. En ese tenor, Lasarte discute que la aceptación tácita se revela a través de hechos “que no dejen lugar a dudas sobre la admisión de las condiciones contractuales ofrecidas”. C. Lasarte, Principios del Derecho Civil, 4ta ed., España, Ed. Trivium, 1996, T. III, pág. 62.
De otra parte, Lasarte expone que la interrogante sobre si el silencio puede interpretarse como asentimiento de la oferta, debe responderse, como norma general, en la negativa. C. Lasarte, op. cit., págs. 62-63. Véase, además, J. Santos Briz, Los Contratos Civiles: Nuevas Perspectivas, Granada, Ed. Comares, 1992, pág. 105. No obstante, el si-lencio podría implicar la aceptación tácita de una oferta cuando, en virtud de una relación previa entre las partes, surge la responsabilidad para quien recibe la oferta de to-mar medidas afirmativas para rechazarla. Lasarte, op. cit., pág. 63. Sobre este particular, Lasarte expone lo siguiente:
Cabe considerar el silencio como declaración de voluntad ... cuando dada una determinada relación entre dos personas, el modo corriente de proceder implica el deber de hablar, ya que si el que puede y debe hablar no lo hace se ha de reputar que consiente, en aras de la buena fe (qui siluit cum loqui et de-buit, consentiré videtur) ... porque en tales casos, siendo natural y normal manifestar el disentimiento si no se quieren apro-bar las propuestas de la otra parte, el silencio sobre las mismas, y más cuando va unido a hechos positivos preceden-tes, a una actividad anterior de la parte silenciosa o a parti-culares situaciones subjetivas u objetivas, cabe interpretarlo como tácita manifestación del consentimiento. Lasarte, op. cit., pág. 63, citando la Sentencia de 14 de octubre de 1963 del Tribunal Supremo de España.
Por otra parte, Santos Briz distingue que, según la doc-trina jurisprudencial, el silencio podría acarrear distintos efectos jurídicos, dependiendo de si es un silencio “absolu-to” o “cualificado”. Lasarte, op. cit., pág. 106. En caso de un silencio absoluto, sólo se derivaría una expresión tácita de aceptación si por ley se le otorga tal efecto o cuando, en *76virtud de una relación previa entre las partes, quien calla tenía en cuenta que su silencio sería interpretado “como expresión concluyente de una voluntad de admitir lo manifestado”. Íd., págs. 105-106. Cabría, por otro lado, ha-blar de la eficacia de “un silencio cualificado” cuando éste se une a “hechos positivos precedentes o a otras situacio-nes que sirvan como elemento útil para tener por hecha la manifestación de una determinada voluntad”. Íd.
Así, al determinar el aumento en precio al cual tiene derecho el contratista en virtud del Art. 1485 del Código Civil, debe examinarse si éste fue objeto de un acuerdo entre las partes. Si mediante una manifestación expresa o tácita el comitente aceptó el precio ofrecido por el contra-tista, entonces ese precio constituirá la prestación que el comitente deberá satisfacer. Un acuerdo entre las partes sobre el precio, “aunque sea tardío, si gozara de suficiente claridad, será siempre aceptado como solución preferible a su fijación por otro medio supletorio”. García Conesa, op. cit, pág. 182.
Ahora bien, García Conesa expone que cuando los con-tratantes no acuerden el aumento del precio a satisfacer,
... su determinación, que será el de su valor, más el beneficio industrial, se llevará a término normalmente mediante tasa-ción judicial con apoyo en los medios que obren en autos, y, en su defecto total o parcial, con la inclusión de un cierto arbitrio judicial, por vía de usos o costumbres mercantiles, mediante la prueba pertinente analizada bajo un claro criterio de equidis-tribución sinalagmática. García Conesa, op. cit., pág. 210.
Así, explica que cuando el tribunal fije el precio, por “tasación” o por medio de “los usos o costumbres mercanti-les”, deberá incluirse como parte de éste el beneficio industrial, que representa la ganancia profesional del contratista. Aunque esta ganancia es independiente de los costos de construcción, usualmente se engloba en el precio pactado para la ejecución de la obra. García Conesa, op. *77cit, págs. 185-186. El beneficio industrial del contratista se suma a los costos de construcción, los cuales abarcan los recursos esenciales empleados para la realización de la obra, incluso los materiales y la mano de obra. Íd., pág. 186 esc. 26.
Si bien tal posición resulta contraria a la norma de Zequeira v. CRUV, supra —que excluye el beneficio razona-ble del contratista del aumento en precio que éste tiene derecho a reclamar— los hechos del presente caso no re-querían una expresión de este Foro al respecto. Como ex-puse anteriormente, es mi criterio que Santiago Metal con-sintió tácitamente al precio cotizado por Dañosa.
H-i I — I HH
Entre Santiago Metal y Dañosa se perfeccionó un con-trato de ejecución de obra. No está en controversia que, posteriormente, Santiago Metal y Dañosa convinieron que esta última se encargaría de la instalación del “soffit”. Así, ambas partes acordaron un “cambio en el plano” que, a su vez, implicó un aumento en la obra, configurándose una novación modificativa en relación con el contrato inicial-mente pactado. En virtud de esa novación, a Dañosa le asiste el derecho a reclamar un aumento en precio, por aplicación del Art. 1485 del Código Civil.
Precisamente, la controversia que tuvo ante su conside-ración el Tribunal de Primera Instancia fue determinar el precio del cual era acreedor Dañosa por la instalación del “soffit”. Ante ese foro, Dañosa reclamó que era acreedor de $63,680, pues ese fue el precio cotizado y el que Santiago Metal aceptó. No se trata de que el foro primario no deter-minó si se pactó un precio entre Dañosa y Santiago Metal, sino que adjudicó esa controversia en la negativa. Al con-cluir que de la prueba desfilada quedó en duda si, en efecto, Santiago Metal aprobó el precio, ese foro adjudicó que Da-*78nosa no logró probar que en efecto Santiago Metal consintió al precio que aquél cotizó. Partiendo de la premisa de la ausencia de precio pactado, el Tribunal de Primera Instan-cia interpretó que no existía acuerdo vinculante entre las partes y acudió a la doctrina de enriquecimiento injusto para determinar la suma adeudada.
No obstante, al examinar si Santiago Metal aceptó el precio cotizado, el foro primario sólo consideró que el con-tenido de la conversación telefónica, a la cual se alude en la carta de 25 de octubre de 2002, fue conflictivo y que no pudo determinar si por medio de ésta Santiago Metal aceptó el precio. Igualmente, resolvió que los dos documen-tos identificados como “Change Order #2” carecían de vali-dez para establecer mi acuerdo entre las partes en cuanto al precio. Ese foro no evaluó si, en virtud de la prueba documental y de los hechos que entendió probados, podía determinarse que Santiago Metal aceptó tácitamente la suma cotizada por Dañosa.
Es mi criterio que la prueba documental admitida, así como los hechos que el Tribunal de Primera Instancia en-contró probados, establecen que Santiago Metal aceptó, al menos tácitamente, el precio cotizado por Dañosa. Ello in-dependientemente de que tal aceptación se materializara luego de que Dañosa inició la labor de instalación del “soffit”.
Mediante una carta de 25 de octubre de 2002, Dañosa comunicó a Santiago Metal que el precio por la instalación del “soffit” era $63,680. Además, le informó que el próximo día —sábado 26 de octubre— comenzaría los trabajos de la muestra “para la aprobación del dueño”, según le había sido requerido. Le indicó también que esperaría su ulterior comunicación y aprobación para continuar con el cambio.
Luego de ello, Santiago Metal envió una carta a Dañosa el 1 de noviembre de 2002, en la cual confirmaba el conte-nido de una conversación telefónica “en relación a los tra-*79bajos adicionales de cubrir la parte inferior del alero con el mismo material de techo”. Asimismo, el Sr. Luis Armando Santiago expresó en esa carta lo siguiente: “De tener algún inconveniente o rechazo por parte del diseñador en cuanto a este trabajo se refiere, será nuestra responsabilidad los cos-tos que conlleve modificarla. Sin nada más al respecto quedo de usted” (Enfasis suplido.) Apéndice del Recurso de certiorari, pág. 68.
Así, luego de que Dañosa envió la cotización a Santiago Metal, informándole que requería de su ulterior comunica-ción para ejecutar los cambios, continuaron conversaciones entre las partes en relación con la instalación del “soffit”. Más aún, Santiago Metal informó a Dañosa que se respon-sabilizaría por los costos adicionales que implicara una modificación, en caso de que hubiese que variar el diseño. No está en duda que Santiago Metal y Dañosa acordaron que este último instalaría el “soffit”. De los hechos que el Tribunal de Primera Instancia encontró probados no surge que en algún momento un representante de Santiago Metal le informara a Dañosa objeción alguna en relación con el precio cotizado. Tal objeción se presentó cuando se envió el segundo documento identificado como “Change Order #2”. Previo a ello, el “silencio” que mantuvo Santiago Metal, al no objetar el precio cotizado en el curso de las comu-nicaciones sobre la ejecución del cambio, unido a sus actos, constituyó una aceptación tácita de la suma cotizada por Dañosa.
No se trata de un “silencio absoluto”; ni tan siquiera tenemos ante nuestra consideración un caso en el que el “silencio” dé paso al surgimiento de la relación contractual entre las partes. Santiago Metal prestó el consentimiento para que Dañosa instalara el “soffit” sin que expresamente manifestara que aceptó el precio cotizado. Así, luego de que Dañosa informó el precio, Santiago Metal continuó las con-versaciones con relación a la ejecución del trabajo sin pre-sentar una objeción al respecto. Tales circunstancias per-*80mitieron que Dañosa continuara con la ejecución de la obra bajo la creencia de que el precio cotizado fue aceptado. El consentimiento para la ejecución de la obra, en ausencia de alguna objeción sobre el precio cotizado, en unión a los de-más hechos acontecidos, eran reflejo inequívoco de una aceptación por parte de Santiago Metal en relación con el precio propuesto.
En virtud de lo anterior, confirmaría la sentencia recurrida.

(1) Dañosa Caribbean, Inc. presentó la reclamación como sucesora de Dañosa Metal Roofing, Corp.


(2) Las partes utilizaron este término para referirse a la labor de cubrir la parte inferior del alero del Coliseo.


(3) Este artículo define, además, el contrato de arrendamiento de servicios como aquel en el que una parte se obliga a prestar unos servicios a cambio de un precio cierto. En este contrato en particular se promete “la prestación de los servicios en sí mismos”. M. Albaladejo, Derecho Civil: Derecho de Obligaciones, 8va ed., Barcelona, Ed. Bosch, 1989, T. II, Vol. II, págs. 299-300. Tal distinción es importante, puesto que al contrato de arrendamiento de servicios y al de ejecución de obra les aplican distintos preceptos. Íd. Cuando se promete la prestación de un servicio, aplica el Art. 1473 del Código Civil, 31 L.P.R.A. sec. 4111, en virtud del cual la ausencia de precio no implica la invalidez de la relación contractual, pues la cuantía “puede ser esta-blecida posteriormente por la costumbre o los usos de la profesión”. Ramírez, Segal & Latimer v. Rojo Rigual, 123 D.P.R. 161, 173 (1989), citando a J. Puig Brutau, Fun-damentos del Derecho Civil, 2da ed. rev., Barcelona, Ed. Bosch, T. II, Vol. II, págs. 434-436.